Matter of O'Connell (State Farm Mut. Auto. Ins. Co.) (2020 NY Slip Op 05628)





Matter of O'Connell (State Farm Mut. Auto. Ins. Co.)


2020 NY Slip Op 05628


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., TROUTMAN, WINSLOW, AND BANNISTER, JJ.


444 CA 19-01713

[*1]In the Matter of the Arbitration Between CHRISTINE M. O'CONNELL, PETITIONER-RESPONDENT, AND STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, RESPONDENT-APPELLANT. (APPEAL NO. 3.)


HURWITZ & FINE, P.C., BUFFALO (STEVEN E. PEIPER OF COUNSEL), FOR RESPONDENT-APPELLANT.
GELBER & O'CONNELL, LLC, AMHERST (TIMOTHY G. O'CONNELL OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered March 22, 2019. The order denied the application of respondent for an order permitting payment into court. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of O'Connell (State Farm Mut. Auto. Ins. Co.) ([appeal No. 1] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court